Case 6:19-cv-01393-MJJ-CBW Document 23 Filed 06/08/20 Page 1 of 4 PagelD#: 148

U.S. DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SavED UNITED STATES DISTRICT COURT
| un of / WESTERN DISTRICT OF LOUISIANA
: LAFAYETTE DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
V. Civ. No. 6:19-cv-01393-MJJ-CBW
KEITH L. BREAUX and IBERIA BANK
CORPORATION (AS SUCCESSOR
TO TECHE FEDERAL BANK),

Defendants.

STIPULATION OF DISMISSAL AS TO
IBERIA BANK CORPORATION (AS SUCCESSOR TO TECHE FEDERAL BANK)

COME NOW the United States, Iberia Bank Corporation (as successor to Teche Federal
Savings Bank) (“Iberia Bank’), and Keith L. Breaux (comprising all parties that have appeared
[or are now appearing for the first time as is Iberia Bank Corporation]) and, under
FRCP 41(a)(1)(A)(ii),! stipulate as follows:

lL. That, in paragraph 7 of its Complaint of the United States (Doc. 1) filed on
October 25, 2019, the United States named Iberia Bank as a defendant in this case solely under
26 U.S.C. § 7403(b) because it might have liens upon or might claim an interest in the Property
in Lafayette Parish, Louisiana, described in paragraph 8 of the Complaint. In doing so, the

United States alleged that Iberia Bank might claim an interest in this Property as the holder of

 

1See Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1278 (11" Cir. 2012) (“[W]e find that the plain
language of Rule 41(a)(1)(a)(ii) requires that a stipulation filed pursuant to that subsection is self-executing and
dismissed the case upon its becoming effective.”). Furthermore, despite the language in the statute referring to
dismissal of “an action,” it has long been the rule in this Circuit that “[a] plaintiff is entitled to a dismissal against
one defendant under Rule 41(a), even though the action against another defendant would remain pending.” Plains
Growers By & Through Florists’ Mutual Insurance Co. v. Ickes-Braun Glasshouses, Inc., 474 F.2d 250, 253
(5" Cir. 1973); see also, Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1106 (11" Cir. 2004) (“Rule 41 allows a
plaintiff to dismiss all of his claims against a particular defendant.”).
Case 6:19-cv-01393-MJJ-CBW Document 23 Filed 06/08/20 Page 2 of 4 PagelD#: 149

two mortgages that defendant Keith L. Breaux entered into with certain of Iberia Bank’s
predecessors with regard to obligations he owed. These mortgages were recorded in the records
of the Lafayette Parish, Louisiana, Clerk of Court as follows:
(a) File Number 1986-005479 recorded on February 18, 1986, and
(b) File Number 2000-004685 recorded on February 7, 2000, and reinscribed
on October 7, 2009, at File Number 2009-00041643.
2. That on May 6, 2020, Iberia Bank recorded two Requests For Cancellation of
Mortgage or Privilege and Release By Licensed Financial Institution (Pursuant of La.R.S. 9:5172
Formerly La.R.S. 44:109) in the records of the Lafayette Parish, Louisiana, Clerk of Court
declaring Breaux’s obligations satisfied and cancelling and releasing the mortgages described in
paragraph | above. The two Requests For Cancellation were recorded as File Number 2020-
00014238 (for the mortgage described in subparagraph |.(a) above) and as File Number 2020-
00014237 (for the mortgage described in subparagraph 1,(b) above),
3. That Iberia Bank (as the successor to Teche Federal Savings Bank) has no liens
upon the Property described in paragraph 8 of the Complaint and claims no interests in or upon
the Property.
4. That, because Iberia Bank claims no liens upon or interests in the Property at
issue in this case (as confirmed in its disclaimer in paragraph 3 above), the United States no
longer has grounds under 26 U.S.C. § 7403(b) to join Iberia Bank as a defendant in this case and

that, accordingly, Iberia Bank should be and hereby is dismissed as a defendant in this lawsuit.

 
 

Case 6:19-cv-01393-MJJ-CBW Document 23 Filed 06/08/20 Page 3 of 4 PagelD #: 150

5. That, upon this stipulated dismissal of Iberia Bank as a party to this litigation, the

Motion of the United States for Entry of Default Judgment Against Iberia Bank Corporation

(Doc. 16) filed on March 20, 2020, has been rendered moot and should be denied as such prior to

the hearing date of June 18, 2020, established by the Court in its Notice of Motion Setting with

Oral Argument (Doc. 17).

6. That, to the extent that the United States and Iberia Bank have incurred any

expenses of this litigation (solely vis-a-vis one another as parties), including without limitation

any possible attorney fees, the United States and Iberia Bank will each bear their own attorney

fees and expenses.

Date: 16 /} y pend

UNITED STATES OF AMERICA

DAVID C. JOSEPH

United States Attorney

KAREN J. KING

Louisiana Bar Roll No. 23508
Assistant United States Attorney
Western District of Louisiana

RICHARD E, ZUCKERMAN
Principal Deputy Assistant Attorney
General

Tax Division

/sfRobert E, Dozier
ROBERT E. DOZIER

Trial Attorney, Tax Division
U.S. Department of Justice
Post Office Box 14198

Ben Franklin Station
Washington, D.C, 20044
Telephone: (202) 514-6073
Facsimile: (202) 514-9868
robert.e.dozier @usdoj.gov

Counsel for the United States of America

Signatures on Stipulation of Dismissal As to Iberia Bank Corporation

Continue on Page 4
Case 6:19-cv-01393-MJJ-CBW Document 23 Filed 06/08/20 Page 4 of 4 PagelD #: 151

Signatures on Stipulation of Dismissal As to Iberia Bank Corporation
Continued from Page 3

IBERIA BANK CORPORATION

/s/JJennifer M. O’ Neal
JENNIFER M. O’NEAL
Louisiana Bar Roll No. 30263
Senior Corporate Counsel
Iberia Bank Corporation

601 Poydras Street

Suite 2075

New Orleans, Louisiana 70130
Telephone: (504) 310-7361
Facsimile: (888) 314-2987
Email: joneal @tberiabank.com

 

Counsel for Iberia Bank Corporation
KEITH L. BREAUX

‘s/Keith L. Breaux

KEITH L. BREAUX

100 Benjamin Franklin Drive
Youngsville, Louisiana 70592
Telephone: (337) 450-9093
Email: hglucky52 @ yahoo.com

Proceeding Pro Se

 
